—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered June 27, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 11 to 22 years, unanimously affirmed.
Expert testimony concerning the various roles played by the participants in drug operations was properly introduced to explain defendant’s conduct and the absence of cash and narcotics on his person at the time of his arrest (see, People v McMillian, 240 AD2d 184). The portions of the testimony challenged by defendant on appeal were explanatory and did not deprive defendant of a fair trial.
The record provides no support for defendant’s claim that the trial court departed from the courtroom during the course of testimony.
We perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Rosenberger, Wallach, Nardelli and Colabella, JJ.